117 U.S. 200 (1886)
HARWOOD & Another
v.
DIECKERHOFF & Another.
Supreme Court of United States.
Argued March 2, 1886.
Decided March 8, 1886.
ORIGINAL MOTION IN A CAUSE PENDING IN THIS COURT.
Mr. C.J. Babbitt and Mr. W.E. Earle for the motion.
Mr. John J. Walker was with them on the brief.
Mr. Henry Jackson opposing. Mr. L.I. Fleming was with him on the brief.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied on the authority of Jerome v. McCarter, 21 Wall. 17. "The circumstances of the case, or of the parties," have not been so changed by the death of N.B. Harwood, one of the appellants, as to make "the security, which, *201 at the time it was taken, was `good and sufficient,'" now insufficient. No personal decree is asked. The sole purpose of the suit is to subject the lands in question to the payment of debts of Harwood, the deceased appellant. The affidavits do not satisfy us that the property is depreciating in value by reason of any neglect of the surviving appellants in its care or management.
Motion denied.